Name: Commission Regulation (EC) No 3629/93 of 28 December 1993 on the supply of sardines as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 93 Official Journal of the European Communities No L 329/3 COMMISSION REGULATION (EC) No 3629/93 of 28 December 1993 on the supply of sardines as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid re-publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 935 tonnes of sardines ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Sardines shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 329/4 Official Journal of the European Communities 30. 12. 93 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 1008/93 (A), 1009/93 (B), 1010/93 (C) and 1011 /93 (D) 2. Programme : 1993 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A  fax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149, Jerusalem (tel. 972 (2) 89 05 55 ; telex 26194 UNRWA IL ; fax 972 (2) 81 65 64) Latakia : PO Box 4313, Damascus, SAR (tel. 963(11)66 02 17 ; telex 412006 UNRWA SY ; fax 963(11)24 7513) Beirut : PO Box 947, Beirut, Lebanon (tel . 86 31 32 ; telex 21430 UNRWA LE ; fax 87 1 1 45 02 32 (via satellite)) Amman : PO Box 484, Amman, Jordan (tel. 962 (6) 74 19 14  77 22 26 ; telex 23402 UNRWA JPO JO ; fax 962(6)68 54 76) 5. Place or country of destination (s) :  lot A : Israel  lot B : Syria  lot C : Lebanon  lot D : Jordan 6. Product to be mobilized : Sardines 7. Characteristics and quality of the goods Of4): Tinned headless sardines in vegetable oil (1993 fishing, CN code 1604 13 19) 8 . Total quantity : 935 tonnes 9. Number of lots : four (lot A : 490 tonnes ; lot B : 24 tonnes ; lot C : 150 tonnes ; lot D : 21 1 tonnes) 10. Packaging and marking (7) (') : OJ No C 114, 29. 4. 1991 , p. 1 (under VIIIA2 and VIIIA.3) Type of tins : 'easy open' Markings in English : ('mackerel' must be replaced by 'sardine") Supplementary markings :  on the cartons : 'UNRWA'  on the tins and the cartons : 'Expiry date : ' (date of manufacture plus four years) In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins. The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels. 1 1 . Method of mobilization : the Community market 12. Stage of supply : lots A, B : free at port of landing  landed ; lots C, D : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot A : Ashdod ; lot B : Latakia 1 6. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA depots in Beirut, Lebanon ; lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2  6. 3. 1994 18 . Deadline for the supply : lots A, B : 27. 3 . 1994 ; lots C, D : 10. 4. 1994 19. Procedure for determining the costs of supply : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 1 . 1994 (Brussels time) 30. 12. 93 Official Journal of the European Communities No L 329/5 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 31 . 1 . 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 3 . 1994 (c) deadline for the supply : Lots A, B : 10. 4. 1994 ; lots C, D : 24. 4. 1994 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 (c) deadline for the supply : Lots A, B : 24. 4. 1994 ; lots C, D : 2. 5. 1994 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32 2)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) :  No L 329/6 Official Journal of the European Communities 30. 12. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33. (*) The sanitary certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid (action 1009/93, lot B). 0 Lots A, C, D : Shipment to take place in 20-foot containers. Lot A : the contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of landing. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net. (8) Notwithstanding OJ No C 114, point VIIIA3.(c) is replaced by the following : 'the words "European Community"'.